               Case 1:21-cr-00081-DAD-BAM Document 5 Filed 03/25/21 Page 1 of 1

                                                                                   FILED
 1                                                                                Mar 25, 2021
                                                                               CLERK, U.S. DISTRICT COURT
 2                                                                           EASTERN DISTRICT OF CALIFORNIA


 3

 4

 5

 6

 7

 8                                  IN THE UNITED STATES DISTRICT COURT
 9                                     EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                             CASE NO. 1:21-MJ-00022-DAD-BAM
12                                   Plaintiff,            ORDER UNSEALING COMPLAINT
13                             v.
14   DOROTEO GONZALES JR.,
15                                    Defendant.
16             The United States applied to this Court for the complaint in this case to remain under seal in
17   order to prevent the destruction of evidence and flight of the target of the investigation. The target of
18   this investigation is in custody and the need for sealing with respect to those documents has therefore
19   ceased.
20             IT IS ORDERED that the complaint filed in the above-entitled matter shall be unsealed.
21    Dated:      Mar 25, 2021
22

23                                                              HON. ERICA P. GROSJEAN
                                                                U.S. MAGISTRATE JUDGE
24

25

26

27

28

                                                            1
